DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-16 are currently pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Priority
3.	Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China (CN201810411552.X) on May 2, 2018.  The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property 

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the reciprocating impact power element (as recited in claim 1, line 5); the reciprocating impact guide element having both ends extending out of the reciprocating impact box body (as recited in claim 1, lines 9-10); the “conical surface” (as recited in claim 2, line 10); and the “retaining element” (as recited in claim 2, line 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites (in line 17) a discharging wing plate material guiding surface.  This surface is identified in applicant’s written specification by reference numerals 32 and 33, which appear in Fig. 8 (reference numeral 32 is identified as an upper material guiding surface; reference numeral 33 as a lower material guiding surface; see paragraph [0068] of applicant’s published application).  With reference to Fig. 8, however, it cannot be discerned what physical features are denoted by reference numerals 32 or 33.  Accordingly, it is not clear what is meant by the recitation in claim 1 of “a discharging wing plate material guiding surface”, how such surfaces are constructed, or in what way they function to guide material.  One skilled in the relevant art, thus, would not be enabled to make and/or use such surfaces.
	Claim 1 further recites that the main impact teeth and the lateral discharging bevel teeth are provided on different structures (the main impact teeth are recited as being provided on the main tooth seat; see lines 14-15; and the lateral discharging bevel teeth as being provided on the lateral discharging tooth wing plate; see lines 23-25).  In applicant’s drawing Fig. 1, however, both the main impact teeth 4 and the bevel teeth 7 are depicted as being provided on the same structure.  Accordingly, a person skilled in the relevant art would not be enabled to make and/or use the arrangement recited.
.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At the outset, it is noted that the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into 
Claim 1, in lines 2-4, recites “the reciprocating impact bevel tooth discharging shovel comprises a reciprocating impact box and a reciprocating impact bevel tooth discharging shovel”.  This recitation is confusing and indefinite since it specifies that the reciprocating impact bevel tooth discharging shovel comprises itself.
 Claim 1 recites, for example, a main tooth seat (e.g., in line 11) and a lateral discharging tooth wing plate (e.g., in lines 11-12).  It is not clear what disclosed features are being referred to by these terms.  Although applicant’s written specification identifies the main tooth seat as reference numeral 5 and the wing plate as reference numeral 6, it is not clear what specific features are being denoted by the lead lines for these reference numerals in the drawings.  In Fig. 1, for example, reference numerals 5 and 6 appear to be directed generally to the same feature.
In line 15 of claim 1, the recitation “at the top of the main tooth seat” is indefinite.  The main tooth seat is not recited as having a “top” or in such a way that a person skilled in the relevant art would inherently understand what is meant by the “top” of the main tooth seat.

In lines 20-21 of claim 1, “the height of a discharging surface” lacks proper antecedent basis in the claims.  The term “height” is further indefinite because the apparatus has not been recited in such a way that a person skilled in the relevant art would understand what direction is meant by this term.
In lines 23-24 of claim 1, it is not clear what is meant by the terms “alternately”, “symmetrically”, and “sequentially” in the context presented.
In line 25 of claim 1, the recitation “tops of the lateral discharging bevel teeth” is indefinite.  The lateral discharging bevel teeth are not recited as having “tops” or in such a way that a person skilled in the relevant art would inherently understand what is meant by “tops” of the lateral discharging bevel teeth.
In lines 27-28 of claim 1, the recitation "towering over the lateral discharging tooth wing plate" includes a relative term which renders the claim indefinite. The term "towering" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In line 4 of claim 2, “the upper part of the lateral discharging tooth wing plate” lacks proper antecedent basis in the claims.



Prior Art Rejections
9.	As pointed out above, the claims currently pending in the application are generally narrative in form and contain indefinite language throughout.  The claims appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The prior art rejections set forth below have been advanced to the extent that the subject matter of the claims can reasonably be understood.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, PCT Publication No. WO-2017157279-A1.
	Liu discloses a reciprocating impact mining machine (see, e.g., Fig. 18) including a reciprocating impact box (see box 1 in Fig. 1), a power element (see .

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Runquist discloses a cutting device having teeth angled in multiple directions.  Lui (U.S. 2015/0137580) discloses a mining device having teeth (see, e.g., inner-layer material impact mechanism 5 in Fig. 7) that extend beyond a side plane of the tooth support.  Lutes, Ball, Lundquist, Hagenbook, and Kraemer disclose mining machines having angled teeth.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
7 August 2021